        Case 4:11-cr-00061-BMM Document 66 Filed 06/04/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-11-61-GF-BMM
                Plaintiff,
      vs.

PRESTON KEITH JACKSON,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 3, 2020. (Doc. 65.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 2, 2020. (Doc. 61.)

The United States accused Jackson of violating his conditions of his supervised

release by failing to complete his 180-day term at the Billings Residential Reentry

Center. (Doc. 56 at 2). At the revocation hearing, Jackson admitted that he had

violated the condition of his supervised release by failing to complete his 180-day
        Case 4:11-cr-00061-BMM Document 66 Filed 06/04/20 Page 2 of 2



term at the Billings Residential Reentry Center. (Doc. 61.) Judge Johnston found

that Jackson’s violation warranted revocation, and recommended that Jackson

receive a custodial sentence of 5 months, with 24 months supervised release to

follow. (Doc.65.) Jackson waived his the 14 day objection period and his right to

allocute before the undersigned.

      The violation proves serious and warrant revocation of Jackson’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 65) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Keith Jackson be

incarcerated for 5 month, with 24 months of supervised release to follow.

      DATED this 4th day of June, 2020.
